In this cause Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of Opinion that the judgment of the court below should be affirmed; while Mr. Justice ELLIS, Mr. Justice STRUM and Mr. Justice BROWN are of opinion that said judgment should be reversed. When it appears that the Members of the Court are permanently and equally divided in Opinion as to whether a judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore it is considered, ordered and adjudged *Page 1368 
under the authority of State ex rel., Hampton v. McClung,47 Fla. 224, 37 So. R. 51 that the judgment of the Criminal Court of Record in this cause be and the same is hereby affirmed.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.